United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3184
                                   ___________

Lance Stormo,                         *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of South Dakota.
Jo Anne B. Barnhart,                  *
Commissioner of Social Security,      *
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: May 10, 2004
                                Filed: August 2, 2004
                                 ___________

Before WOLLMAN, HANSEN, and BYE, Circuit Judges.
                         ___________

WOLLMAN, Circuit Judge.

       Lance E. Stormo appeals from the district court’s1 order affirming the final
decision of the Commissioner of Social Security to deny Stormo’s application for
disability insurance benefits and supplemental security income. He asserts that the
Administrative Law Judge (ALJ) erred in failing to give controlling weight to the


      1
        The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota, adopting the Report and Recommendation of the
Honorable John E. Simko, United States Magistrate Judge for the District of South
Dakota.
opinions of Stormo’s treating physicians, improperly substituted his own opinion for
those of medical experts, and failed to correctly describe his impairments in the
hypothetical given to the vocational expert. We affirm.

                                          I.
       Stormo was born on August 12, 1961. He completed high school and one year
of college. He worked from 1981 to 1997 as a systems programmer/analyst. Stormo
claims that he is unable to work due to residual effects of an ascending aortic
aneurysm that was surgically repaired. Stormo did not have any substantial gainful
employment after July 3, 1997, though he did work part time for brief periods in two
different jobs. Stormo’s application for social security benefits was denied initially
and upon reconsideration. Upon request, he received a hearing before an
Administrative Law Judge (ALJ), who concluded that Stormo was not disabled.

      The ALJ based his conclusion on the extensive record of Stormo’s medical
treatment and evaluations and the testimony of Stormo, his mother, and a vocational
expert. The ALJ recognized some visual field loss, hand tremors, and mild cognitive
impairment, and determined that alcohol abuse was not a material factor. The ALJ
focused primarily on the functional impact of the impairments. In determining the
impact of Stormo’s mental impairments, the ALJ relied on the opinions of two one-
time examining physicians: Michael McGrath, Ph.D., and Ola Selnes, Ph.D. The
ALJ observed that their findings were “not particularly supportive of the presence of
any significant neuropsychological functional limitation[s].” A.R. 17. He gave less
weight to the speculative and conclusory opinions of Leonard Gutnik, M.D., and Guy
McKhann, M.D., submitted in letter form following the hearing.

     After making a determination regarding Stormo’s residual functional capacity
(RFC), the ALJ posed a hypothetical to the vocational expert, which stated in part:




                                         -2-
      Subsequent to the surgery he indicates some mild cognitive
      impairments, some memory loss, some peripheral vision loss in the right
      eye, and he’s been diagnosed as having somewhat of an adjustment
      disorder with depression. He has a long standing fine tremor bilateral
      hands. Some light-headedness. And also some transient arm numbness
      in the left arm.

A.R. 220. In response, the vocational expert opined that Stormo could not return to
his past “very technical” work requiring “excellent memory and excellent cognitive
skills.” He indicated, however, that there was a wide range of unskilled work at the
medium, light and sedentary exertional levels that Stormo could perform, including
packaging, janitorial, or cashier occupations. A.R. 221-22.

      The ALJ evaluated Stormo’s claim according to the five-step analysis
prescribed by the regulations. 20 C.F.R. §§ 404.1520(a)–(f) (2004); Anderson v.
Barnhart, 344 F.3d 809, 812 (8th Cir. 2003). The ALJ found that Stormo was not
presently engaged in substantial gainful employment and that he had a severe
impairment based on the effect of his aortic root replacement surgery, but that his
impairment did not meet the criteria found in a listed impairment in 20 C.F.R. Part
404, Subpart P, Appendix 1. The ALJ concluded that Stormo was not disabled
because, although he was unable to return to past relevant work, he still retained the
RFC to perform a significant number of jobs in the national and local economies.

                                         II.
       We review de novo the decision of the district court upholding the denial of
social security benefits, and we will affirm the decision of the Commissioner if
substantial evidence on the record as a whole supports its findings. Fredrickson v.
Barnhart, 359 F.3d 972, 976 (8th Cir. 2004). “Substantial evidence is less than a
preponderance, but is enough that a reasonable mind would find it adequate to
support the Commissioner’s conclusion.” Prosch v. Apfel, 201 F.3d 1010, 1012 (8th
Cir. 2000). We consider both evidence that detracts from and evidence that supports

                                         -3-
the Commissioner’s decision. Id. If substantial evidence supports the outcome, we
will not reverse the decision even if substantial evidence also supports a different
outcome. Fredrickson, 359 F.3d at 976.

       Stormo first asserts that the ALJ failed to recognize as treating physicians
Helen Simpson, M.D., Dr. McKhann, and Dr. Gutnik, and therefore erred in failing
to give controlling weight to their opinions. The opinions of the claimant’s treating
physicians are entitled to controlling weight if they are supported by and not
inconsistent with the substantial medical evidence in the record. Hogan v. Apfel, 239
F.3d 958, 961 (8th Cir. 2001). Merely concluding that a particular physician is a
treating physician, therefore, is not the end of the inquiry. Such opinions are given
less weight if they are inconsistent with the record as a whole or if the conclusions
consist of vague, conclusory statements unsupported by medically acceptable data.
Piepgras v. Chater, 76 F.3d 233, 236 (8th Cir. 1996). For example, treating
physicians’ opinions are not medical opinions that should be credited when they
simply state that a claimant can not be gainfully employed, because they are merely
“opinions on the application of the statute, a task assigned solely to the discretion of
the [Commissioner].” Krogmeier v. Barnhart, 294 F.3d 1019, 1023 (8th Cir. 2002)
(citation omitted) (alteration in original).

       Stormo also argues that, if the opinions were unclear or seemed to lack a
foundation, the ALJ was duty-bound to further develop the record by asking the
treating physicians for more information. The ALJ’s duty to develop the record,
however, does not extend so far. The burden of persuasion to prove disability and to
demonstrate RFC remains on the claimant, even when the burden of production shifts
to the Commissioner at step five. Harris v. Barnhart, 356 F.3d 926, 931 n.2 (8th Cir.
2004); see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987) (noting that the
claimant is in a better position to provide information about his own medical
condition). Because the social security disability hearing is non-adversarial, however,
the ALJ’s duty to develop the record exists independent of the claimant’s burden in

                                          -4-
the case. Snead v. Barnhart, 360 F.3d 834, 838 (8th Cir. 2004). The ALJ must
neutrally develop the facts. Id. He does not, however, have to seek additional
clarifying statements from a treating physician unless a crucial issue is undeveloped.
Id. at 839.

        In this case, no crucial issue was undeveloped, and several examining
physicians provided detailed clinical data and observations about Stormo’s
limitations. The ALJ carefully considered the record as a whole, giving substantial
weight to statements based upon medical expertise and supported by the medical
evidence, and appropriately weighed the opinions of Dr. Simpson, Dr. McKhann and
Dr. Gutnik. He did not commit error in giving little weight to Dr. Simpson’s
statement that “[a]t this time, I feel this patient is totally disable [sic] and should be
considered for assistance and disability,” A.R. 484, for it constituted a legal
conclusion and failed to specify any functional limitations or provide medical data in
support thereof. The ALJ also properly placed little weight on the opinion expressed
in Dr. Gutnik’s letter. Dr. Gutnik’s conclusory statement “that Lance’s problems
would make it difficult for him to hold any significant employment,” A.R. 513,
similarly asserts an inappropriate legal conclusion. The remainder of the letter,
partially drafted by Stormo’s brother, see A.R. 510-13, 529, establishes little personal
knowledge of Stormo’s impairments, mentioning functional limitations only in
relation to what “Lance’s family reports.” Some of the medical conclusions in the
letter are also inconsistent with other parts of the record, including statements by Dr.
McGrath. See A.R. 517.

        The ALJ also did not err in concluding that Dr. McKhann’s opinions reflected
in his letter were “highly speculative and conditional, referring only to possibilities.”
A.R. 164. They therefore could not be given controlling weight. Dr. McKhann, a
neurologist, examined the results of an MRI examination of Stormo and concluded
that the damage was consistent with stroke damage to the brain. In a letter, he
commented that the aneurysm could cause neurobehavioral and neurological

                                           -5-
consequences, but he did not mention specific observed limitations for Stormo other
than “some areas of mild to moderate problem with cognitive function.” A.R. 515.
In addition, he hypothesized that “It would not be unusual for someone with Lance’s
aneurysm history, record of neurologic damage, and test results to exhibit some
problems with daily living.” Id. These statements are far from a conclusive
description of Stormo’s specific problems with daily living and the ALJ appropriately
looked to other medical evidence to provide such detail.

       Second, Stormo argues that the ALJ improperly substituted his own opinion
about the medical evidence in establishing Stormo’s RFC instead of relying on
medical evaluations. We disagree, for there was substantial evidence in the record
to support the ALJ’s conclusion that Stormo was not disabled. The ALJ is
responsible for determining a claimant’s RFC, a determination that must be based on
medical evidence that addresses the claimant’s ability to function in the workplace.
Krogmeier, 294 F.3d at 1023. In determining RFC, the ALJ must consider the effects
of the combination of both physical and mental impairments. Baldwin v. Barnhart,
349 F.3d 549, 556 (8th Cir. 2003).

      It is appropriate for the ALJ to take a “functional approach” when determining
whether impairments amount to a disability. Bowen, 482 U.S. at 146. That a
claimant has medically-documented impairments does not perforce result in a finding
of disability. See Brown v. Chater, 87 F.3d 963, 964 (8th Cir. 1996). The ALJ
should consider “all the evidence in the record” in determining RFC, including “the
medical records, observations of treating physicians and others, and an individual’s
own description of his limitations.” Krogmeier, 294 F.3d at 1024 (citing McKinney
v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000)). If, in light of all the evidence, “the
impairments are not severe enough to limit significantly the claimant’s ability to
perform most jobs, by definition the impairment does not prevent the claimant from
engaging in any substantial gainful activity.” Bowen, 482 U.S. at 146.



                                        -6-
       There is substantial evidence to support the ALJ’s RFC determination. State
agency physicians performed physical RFC assessments and consistently concluded
that Stormo had very few physical limitations (he could stand, walk, and sit for up to
six hours per day; he had no tactile, visual, or communication limitations; and he
could both push and pull). Susan Bollinger, M.D., indicated that Stormo’s daily
activities included shooting pool, watching TV, and reading techno-thrillers. Stormo
also stated, in a daily activities questionnaire he completed, that he drives, runs
errands, watches TV, reads and does laundry, but does not pay bills or cook. A.R.
307-13.

       Stormo’s mental limitations are well documented by numerous sources.
Psychiatrist Jerome Cripe, who saw Stormo several times, noted mild impaired
concentration and adjustment disorder with depressed feelings. Dr. McGrath, in an
“Assessment of Cognitive and Emotional Functioning for [vocational rehabilitation]
purposes,” found “no evidence of significant cognitive impairment,” A.R. 520, low
to normal memory functioning, and no signs of significant dysphoria. A.R. 522. He
concluded that Stormo did not appear to have cognitive limitations vocationally.
A.R. 524-25. Dr. Selnes conducted a neuropsychological evaluation of Stormo and
noted that the tests showed that Stormo’s verbal learning and memory were within
“broad normal limits” and stated that the results were “reassuringly normal.” A.R.
491. She indicated, however, that Stormo had episodic memory problems and was
often depressed. Id. Dr. Bollinger noted “mild cognitive impairment,” and
hypothesized that Stormo’s cognitive impairment would be significant for highly
technical work. A.R. 160-61. State agency physicians who completed mental RFC
assessments as well as Psychiatric Review Technique Forms for Stormo documented
that Stormo likely suffered from adjustment disorder with depressed feelings, some
memory impairment and thinking disturbances. They indicated that his mental
disorders resulted in only a slight restriction on activities of daily living, moderate
difficulties with social functioning (getting along with co-workers, supervisors), and
rare deficiencies of concentration or episodes of deterioration. A.R. 419. One state

                                         -7-
physician concluded that Stormo “can do simple and complex work but possibly not
at prior levels.” A.R. 423. In light of the medical evidence supporting the ALJ’s
determination, there is no warrant for finding that the he substituted his own opinion
for those of the medical experts in concluding that Stormo still retains significant
functional ability.

       Third, Stormo claims that the ALJ ignored relevant evidence when he found
that Stormo’s mental impairments did not meet the criteria for “Organic Mental
Disorders,” described at 20 C.F.R. Part 404, Subpart P, Appendix 1 § 12.02 (2004).
He argues that the evidence of his drop in IQ based on Dr. McKhann’s analysis is
sufficient to indicate that he has organic mental disorder. A claimant does not meet
the requirements of section 12.02, however, unless the evidence shows both a
significant loss in cognitive ability and evidence of at least two of the following
manifestations: (1) marked restriction of activities of daily living; or (2) marked
difficulties in maintaining social functioning; or (3) marked difficulties in
maintaining concentration, persistence, or pace; or (4) repeated episodes of
decompensation, each of extended duration. 20 C.F.R. Pt. 404, Subpt. P, App. 1 §
12.02(B). A significant drop in IQ may indicate cognitive impairment, but its alleged
severity must be supported by other information in the record about the claimant’s
ability to function. Holland v. Apfel, 153 F.3d 620, 622 (8th Cir. 1998). The criteria
in section 12.02(B) establish the “functional limitations” resulting from the mental
disorder that “are incompatible with the ability to do any gainful activity.” Id. §
12.00(A). A limitation is considered “marked” if it is “more than moderate but less
than extreme.” Id. § 12.00(C).

      Substantial evidence in the record supports the conclusion that Stormo does not
have marked limitations in his daily activities, in concentrating, or in social
functioning. In fact, the evidence supports that his limitations in those areas, insofar
as they are present at all, are slight. Stormo argues that results from the
neuropsychology tests performed by Dr. McGrath are not reliable and should not have

                                          -8-
been considered by the ALJ. The ALJ considered numerous sources in addition to
those test results, however, including Stormo’s own testimony. We therefore
conclude that substantial evidence supports the ALJ’s conclusion that Stormo’s
impairments do not meet or equal any listed impairment in appendix 1.

       Finally, Stormo contends that because the hypothetical posed to the vocational
expert failed to describe fully Stormo’s impairments, the vocational expert’s
testimony on Stormo’s ability to work could not constitute substantial evidence to
support a finding of no disability. “A hypothetical is sufficient if it sets forth
impairments supported by substantial evidence in the record and accepted as true by
the ALJ.” Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001). We conclude that the
hypothetical question adequately reflected the impairments that were consistent with
the record as a whole and which the ALJ reasonably accepted as true. Accordingly,
the ALJ properly relied on the vocational expert’s testimony in reaching the
conclusion that Stormo was not disabled.

      The judgment is affirmed.
                     ______________________________




                                        -9-